In an action to recover damages for *721personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Orange County (Barone, J.), dated December 8, 1993, which granted the motion of the defendants Nagle Oil Corporation and B & J Service of New York Corporation to dismiss the complaint insofar as it is asserted against them.
Ordered that the order is affirmed, with costs.
The determination of the Workers’ Compensation Board that Nagle Oil Corporation and B & J Service of New York Corporation were the employers of the plaintiff Eric Raphael is final and binding (see, O’Connor v Midiria, 55 NY2d 538; Santiago v Dedvukaj, 167 AD2d 529) and precludes the plaintiffs from maintaining this action against them (see, Workers’ Compensation Law § 11).
The plaintiffs’ remaining contention is without merit. Thompson, J. P., Santucci, Joy and Friedmann, JJ., concur.